

114 S1936 IS: New Mexico Drought Preparedness Act of 2015
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1936IN THE SENATE OF THE UNITED STATESAugust 4, 2015Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for drought preparedness measures in the State of New Mexico, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the New Mexico Drought Preparedness Act of 2015.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Water acquisition program.Sec. 4. Water conservation.Sec. 5. Middle Rio Grande peak flow restoration.Sec. 6. National Academy of Sciences study.Sec. 7. Emergency funding.Sec. 8. Secure Water Act reauthorization.Sec. 9. Reclamation States Emergency Drought Relief Act reauthorization.Sec. 10. Rio Grande Pueblo irrigation infrastructure reauthorization.Sec. 11. Regional conservation partnership program.Sec. 12. Conservation reserve program.Sec. 13. Effect on State law. 2.DefinitionsIn this Act:
 (1)BasinThe term Basin means each of— (A)the Upper Rio Grande Basin;
 (B)the Middle Rio Grande Basin; (C)the Lower Rio Grande Basin;
 (D)the Lower Pecos River Basin; (E)the Gila River Basin;
 (F)the Canadian River Basin; (G)the San Francisco River Basin; and
 (H)the San Juan River Basin. (2)DistrictThe term District means the Middle Rio Grande Conservancy District.
 (3)PuebloThe term Pueblo means each of the following pueblos in the State: (A)Cochiti.
 (B)Santo Domingo. (C)San Felipe.
 (D)Santa Ana. (E)Sandia.
 (F)Isleta. (4)SecretariesThe term Secretaries means—
 (A)the Administrator of the Environmental Protection Agency; (B)the Secretary of Commerce; and
 (C)the Secretary of the Interior. (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of New Mexico. 3.Water acquisition program (a)In generalThe Secretary, acting through the Commissioner of Reclamation, shall carry out in the Basins a water acquisition program in coordination with the other appropriate Federal agencies, State agencies, and non-Federal stakeholders, under which the Secretary shall—
 (1)make acquisitions of water in the Basins by lease or purchase of water rights or contractual entitlements from willing lessors or sellers, consistent with section 8 of the Act of June 17, 1902 (43 U.S.C. 383), and applicable State law relating to the acquisition and administration of water rights; and
 (2)take any other actions, consistent with section 8 of the Act of June 17, 1902 (43 U.S.C. 383), and applicable State law, that the Secretary determines would achieve the purposes of the water acquisition program described in subsection (b).
 (b)PurposesThe purposes of the water acquisition program are— (1)to enhance stream flow to benefit fish and wildlife (including endangered species), water quality, and river ecosystem restoration in the Basins; and
 (2)to enhance stewardship and conservation of working land, water, and watersheds in the Basins, consistent with the purpose described in paragraph (1).
 (c)CoordinationTo assist in developing and administering the program, the Secretary may provide funds to a federally established nonprofit entity with particular expertise in western water transactions.
 (d)District projectsSubject to State law, the Secretary may develop programs to provide— (1)cost-share assistance to the District or agricultural producers and irrigators in the District for making irrigation system improvements and increase system efficiency;
 (2)incentives to the District for the establishment of a water leasing program from willing lessors for agricultural producers and irrigators in the District to temporarily lease pre-1907 water rights (instead of permanent severance from irrigable lands) for the purpose of providing benefits to species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other river ecosystem benefits; and
 (3)cost-share assistance to the District to implement infrastructure or operational changes that will allow for effective management of a leasing program, while maintaining adequate water deliveries to other agricultural producers and irrigators.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $30,000,000. 4.Water conservation (a)In generalThe Secretary, in cooperation with the District and in consultation with the Pueblos, may provide funding and technical assistance for the installation of metering and measurement devices and the construction of check structures on irrigation diversions, canals, laterals, ditches, and drains—
 (1)to ensure the conservation and efficient use of water within the District by— (A)reducing actual consumptive use; or
 (B)not increasing the use of water; and (2)to improve the measurement and allocation of water acquired through the water acquisition program established under section 3.
				(b)Rio Grande, San Acacia and Isleta reaches
 (1)In generalThe Secretary shall provide for development of a comprehensive plan for the San Acacia and Isleta reaches to plan, design, construct and prioritize projects that balance river maintenance, water availability, use, and delivery, and ecosystem benefits, including—
 (A)planning, permitting, and construction of a pumping station at Bosque del Apache National Wildlife Refuge for the purpose of more efficiently using water to provide—
 (i)a stable supply for the Refuge; and
 (ii)an efficient and reliable supply of water to the Rio Grande for the benefit of the endangered silvery minnow and Southwestern willow flycatcher;
 (B)planning, permitting, and construction of a river channel realignment project near the Rio Grande mile-83 for the purpose addressing river channel aggradation while maintaining floodplain connectivity;
 (C)planning, permitting, and construction of a controlled outlet for the low flow conveyance channel to the Rio Grande between Fort Craig, New Mexico, and Rio Grande mile-60 for the purpose of water use and delivery, enhancement and development of habitat areas, and possible creation of a single-channel river ecosystem; and
 (D)development of a Lower Reach Plan— (i)to identify additional projects and maintenance activities with water use and delivery and ecosystem benefits; and
 (ii)to prioritize implementation of all projects and activities.
 (2)Public participationIn carrying out this subsection, the Secretary shall provide a process for public participation and comment during plan development and alternative analysis.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $18,000,000. 5.Middle Rio Grande peak flow restoration (a)Temporary deviationDuring the 5-year period beginning on the date of enactment of this Act, the Secretary of the Army shall continue the temporary deviation in the operation of Cochiti Lake and Jemez Canyon Dam, that was initiated in 2009 and terminated in 2013, to continue to evaluate the benefits of the deviation while a permanent reauthorization of the reservoirs is pursued.
 (b)Feasibility study and reportNot later than 1 year after the date of enactment of this Act, the Secretary of the Army and the Secretary shall—
 (1)conduct a feasibility study to address Cochiti Dam operation limitations on the timing, magnitude, and duration of flows that support federally listed species in the Middle Rio Grande, consistent with subsection (c); and
 (2)submit to Congress a feasibility report on the reauthorization of the purposes of Cochiti Dam. (c)GoalsThe deviation described in subsection (a) shall provide for the detention and release of native Rio Grande water and San Juan-Chama Project water with the goals of—
 (1)restoring natural river processes to the Rio Grande, including a Spring peak flow to the Rio Grande;
 (2)increasing the spawning and recruitment of endangered Rio Grande silvery minnows; (3)creating overbanking flows that are necessary—
 (A)to maintain a healthy bosque; and (B)to support habitat for the Southwestern willow flycatcher and other wildlife;
 (4)maintaining channel capacity; and (5)increasing water operational flexibility and efficiencies in meeting irrigation and municipal and industrial purposes, if the increased water operational flexibility and efficiencies enhance the goals described in paragraphs (1) and (4).
 (d)MonitoringThe Secretary of the Army, in cooperation with the Secretary and other Federal and non-Federal stakeholders shall—
 (1)monitor the environmental effects, benefits, and results of the deviation mandated under this section; and
 (2)compile any data necessary to evaluate the need for further amendment to the authorizations and water control manuals for Cochiti Lake or Jemez Canyon Dam.
 (e)Consultation requiredBefore implementing the proposed deviation under this section, as required by the applicable water control manuals, the Secretary of the Army shall first obtain approval from—
 (1)Pueblo de Cochiti regarding the effect of the deviation on the easement of Pueblo de Cochiti;
 (2)Pueblo of Santa Ana; and (3)the Rio Grande Compact Commission.
 (f)ReportsThe Secretary of the Army shall prepare and submit to Congress— (1)for each year in which the deviations are being carried out under this section, annual reports that describe the data compiled under subsection (d)(2); and
 (2)at the end of the period described in subsection (a), a final, cumulative report that summarizes the data obtained during that period.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Army $3,000,000 to carry out this section.
			6.National Academy of Sciences study
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Army and the Secretary shall enter into an arrangement with the National Academy of Sciences to carry out a study on water and reservoir management and operation issues along the Rio Grande (including the Heron, El Vado, Abiquiu, Cochiti, Jemez Canyon, Elephant Butte, and Caballo Dams and Reservoirs), which shall include—
 (1)an evaluation of existing Rio Grande reservoir authorizations and legal requirements; (2)a summary of—
 (A)the physical-hydrologic understanding of existing Rio Grande reservoir operations; and (B)any potential constraints on the Rio Grande reservoir in light of climate change projections;
 (3)an identification of opportunities to optimize water storage and management to benefit the Rio Grande ecosystem, irrigators and municipal users, and to promote water conservation through reauthorization of, reoperation of, regulation of, or physical improvements to the reservoirs;
 (4)an evaluation of the physical-hydrologic feasibility of the identified future reservoir management scenarios;
 (5)an identification of water use, supply, and accounting impacts to other stakeholders in the State and on the Rio Grande Compact water deliveries;
 (6)consideration of operations such as— (A)the storage of supplemental water acquired by and under the control of the Bureau of Reclamation;
 (B)the carryover storage of San Juan-Chama Project contract water and Pueblo Prior and Paramount operation water;
 (C)changes in timing of water released to offset municipal pumping; (D)changes in the timing of storage and release of floodwaters;
 (E)the reduction of evaporative losses from reservoirs; (F)conservation of water resulting from irrigation operation changes by non-Indian and Pueblo irrigators;
 (G)the impacts of deliveries of New Mexico Rio Grande Compact water; (H)the impacts of management and operations on recreation and hydropower;
 (I)the impacts of management and operations on the Rio Grande ecosystem and the habitats that support species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (J)any other factors the Academy determines to be necessary for purposes of fully evaluating opportunities to achieve greater water conservation, drought resiliency, and ecological health; and
 (7)recommendations for future management scenarios and measures that Congress should take, consistent with section 8 of the Act of June 17, 1902 (43 U.S.C. 383), the Rio Grande Compact, and applicable State law pertaining to the acquisition and administration of water rights, to assist the agencies in establishing more flexible operating procedures to improve the performance of reservoir operations in accommodating multiple purposes.
 (b)CosponsorsThe Secretary of the Army and the Secretary may solicit cosponsors for the study under subsection (a), as appropriate, including State or private organizations.
 (c)Public availability of studyOn the date on which the National Academy of Sciences completes the study under this section, the National Academy of Sciences shall make available to the public the results of the study.
 (d)ReportNot later than 2 years after the date of enactment of this Act, the National Academy of Sciences shall submit to the Secretary of the Army and the Secretary a report that contains a summary of the results of the study conducted under this section.
 (e)Due deferenceThe Secretary of the Army and the Secretary shall provide for due deference to the study and report prepared under this section in water management activities undertaken by the Secretary of the Army and the Secretary in the Rio Grande.
			7.Emergency funding
			(a)Financial assistance
 (1)In generalFinancial assistance may be made available under the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2201 et seq.), title XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.), and any other applicable Federal law (including regulations), to be divided among each applicable program at the discretion of the Secretaries for eligible water projects to assist the State and other Western States address drought-related impacts to water supplies or any other immediate water-related crisis or conflict.
 (2)Additional availabilityFinancial assistance may be made available under this section to organizations and entities, including tribal governments, that are engaged in collaborative processes to restore the environment or are part of a basin-wide solution for restoration.
 (b)Types of assistanceAssistance under subsection (a) shall include a range of projects, including— (1)the installation of pumps, temporary barriers, or operable gates for water diversion and fish protection;
 (2)the installation of drought-relief groundwater wells for Indian tribes and in wildlife refuges and other areas;
 (3)the acquisition or assistance in the acquisition of water from willing sellers to enhance stream flow for the benefit of fish and wildlife (including endangered species), water quality, river ecosystem restoration, and other beneficial purposes, to be carried out in accordance with the water acquisition program established under section 3;
 (4)agricultural and urban conservation and efficiency projects providing multiple water supply benefits;
 (5)exchanges with any water district willing to provide water to meet the emergency water needs of other water districts in return for the delivery of equivalent quantities of water later that year or in future years;
 (6)maintenance of cover crops to prevent public health impacts from severe dust storms; (7)emergency pumping projects for critical health and safety purposes;
 (8)activities to reduce water demand consistent with a comprehensive program for environmental restoration and settlement of water rights claims;
 (9)the use of new or innovative on-farm water conservation technologies or methods that may— (A)assist in sustaining permanent crops in areas with severe water shortages; and
 (B)make water available for other beneficial uses; (10)activities that protect, restore, or enhance fish and wildlife habitat or otherwise improve environmental conditions, including water quantity or quality concerns and improved fish passage;
 (11)activities reducing or preventing groundwater depletion or promoting groundwater recharge; (12)technical assistance to improve existing irrigation practices to provide water supply benefits;
 (13)the investigation of, and pilot projects for, brackish water development and aquifer storage and recovery;
 (14)the lining of irrigation ditches and canals to reduce water loss and improve efficiency; (15)assistance to municipal water management entities for water supply planning in preparation for and in response to dry, critically dry, and below normal water years, including—
 (A)hydrological forecasting; (B)identification of alternative water supply sources; and
 (C)guidance on potential water transfer partners; and (16)any other assistance the Secretary determines to be necessary to increase available water supplies, maintain the health of river ecosystems, or mitigate drought impacts.
 8.Secure Water Act reauthorizationSection 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364) is amended— (1)in subsection (a)—
 (A)in paragraph (1)(H)— (i)in clause (i), by striking or after the semicolon at the end;
 (ii)in clause (ii), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
						
 (iii)to plan for or address the impacts of drought.; and (B)in paragraph (3)(E), by adding at the end the following:
					
 (v)Authority of commissionerThe Commissioner of Reclamation may, at the discretion of the Commissioner— (I)waive any cost-share requirements to address emergency drought situations;
 (II)prioritize projects based on the ability of the projects— (aa)to expeditiously yield multiple water supply benefits during periods of drought; or
 (bb)to prevent any other immediate water-related crisis or conflict; and (III)give priority to projects demonstrating innovative conservation tools or methods that balance instream and out-of-stream water supply needs, including water conservation and water marketing.; and
 (2)in subsection (e), by striking $200,000,000 and inserting $300,000,000. 9.Reclamation States Emergency Drought Relief Act reauthorizationSection 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is amended—
 (1)by striking $90,000,000 and inserting $190,000,000; and (2)by striking 2012 and inserting 2018.
 10.Rio Grande Pueblo irrigation infrastructure reauthorizationSection 9106 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1304) is amended—
 (1)in subsection (c)(4), by striking 2 years after the date of enactment of this Act and inserting December 31, 2016; and (2)in subsection (g)(2)—
 (A)by striking $6,000,000 and inserting $12,000,000; and (B)by striking 2010 through 2019 and inserting 2015 through 2024.
 11.Regional conservation partnership programThe Secretary of Agriculture may allocate financial assistance made available under subtitle I of title XII of the Food Security Act of 1985 (16 U.S.C. 3871 et seq.) to establish special conservation initiatives at the local, State, or regional level to assist producers in implementing eligible activities on agricultural land in the western States for the purposes of—
 (1)mitigating the effects of drought on agricultural production and the environment; (2)improving water quality and quantity, including reducing groundwater depletion;
 (3)restoring, enhancing, and preserving fish and wildlife habitat; and (4)promoting innovative and collaborative conservation tools and approaches.
			12.Conservation reserve program
 (a)Conservation priority areasSection 1231(f) of the Food Security Act of 1985 (16 U.S.C. 3831(f)) is amended— (1)in paragraph (2), by striking or and all that follows through the period at the end and inserting , water quantity, or habitat impacts related to agricultural production activities.;
 (2)in paragraph (3), by striking or and all that follows through the period at the end and inserting , water quantity, or habitat impacts related to agricultural production activities.; and (3)in paragraph (4), by striking water quality and habitat benefits and inserting water quality, water quantity, and habitat benefits.
 (b)Special conservation reserve enhancement programSection 1234(g)(2)(B) of the Food Security Act of 1985 (16 U.S.C. 3834(g)(2)(B)) is amended by inserting , including improving water conservation and drought mitigation before the period at the end.
			13.Effect on State law
 (a)In generalAn action taken by any of the Secretaries or other entity under this Act or an amendment made by this Act shall comply with applicable State laws in effect on the date of enactment of this Act, including a law described in subsection (b).
 (b)State lawNothing in this Act or an amendment made by this Act affects, is intended to affect, or interferes with a law of the State relating to the control, appropriation, use, or distribution of water, or any vested right acquired under the law.